Name: Council Regulation (EEC) No 2055/81 of 13 July 1981 opening, allocating and providing for the administration of a Community tariff quota for DDao wines, falling within heading No ex 22.05 of the Common Customs Tariff and originating in Portugal (1981/82)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 7 . 81 Official Journal of the European Communities No L 202/25 COUNCIL REGULATION (EEC) No 2055/81 of 13 July 1981 opening, allocating and providing for the administration of a Community tariff quota for Dao wines, falling within heading No ex 22.05 of the Common Customs Tariff and originating in Portugal ( 1981/82) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Whereas it is in particular necessary, to ensure for all Community importers , equal and uninterrupted access to the abovementioned quotas and uninterrupted application of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas , having regard to the above principles , the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas , in order to reflect as accurately as possible the actual trend of the market in the products concerned, such allocation should be in proportion to the requirements of the Member States , calculated by reference to the statistics of each State's imports of the said products from Portugal over a representative reference period and also to the economic outlook for the quota period in question ; Having regard to the proposal from the Commission, Whereas Article 9 of the Supplementary Protocol ('), to the Agreement between the European Economic Community and the Portuguese Republic (2) provides that, within the limits of an annual Community tariff quota of 2 000 hectolitres , customs duties on imports into the Community of Dao wines, falling within subheadings ex 22.05 C I a) and ex 22.05 C II a) of the Common Customs Tariff and originating in Portugal shall be reduced by 30 % ; whereas these wines must be accompanied by a certificate of designation of origin ; Whereas available Community statistics give no infor ­ mation on the situation of Dao wines on the markets ; whereas , however, Portuguese statistics for exports of these products to the Community during the past few years can be considered to reflect approximately the situation of Community imports ; whereas , on this basis , the corresponding imports by each of the Member States during the past three years represent the following percentages of the imports into the Community from Portugal of the products concerned : Whereas the Community adopted, in accordance with Article 119 of the 1979 Act of Accession, Council Regulation (EEC) No 3555/80 of 16 December 1980 determining the arrangements to be applied with regard to imports into Greece , originating in Algeria, Israel, Malta, Morocco, Portugal, Syria, Tunisia or Turkey (3); whereas therefore this Regulation applies to the Community of Nine ; Whereas the wines in question are subject to compliance with the free-at-frontier reference price ; whereas the wines in question shall benefit from these tariff quotas on condition that Article 18 of Council Regulation (EEC) No 337/79 (4), as last amended by Regulation (EEC) No 3456/80 ( 5), be complied with ; Member States 1978 1979 1980 Benelux 41 31 37 Denmark 12 12 13 Germany 17 20 14 France 7 11 12 Ireland 1 3 2 Italy 1  1 United Kingdom 21 23 21 *) OJ No L 348 , 31 . 12 . 1979 , p . 44 . 2) OJ No L 301 , 31 . 12 . 1972 , p. 165 . J) OJ No L 382 , 31 . 12 . 1980, p . 1 . 4) OJ No L 54 , 5 . 3 . 1979, p . 1 . 5 ) OJ No L 360 , 22 . 12 . 1980 , p . 18 . Whereas , in view of these factors and of the estimates submitted by certain Member States , initial quota No L 202 /26 Official Journal of the European Communities 22 . 7 . 81 HAS ADOPTED THIS REGULATION : Article 1 shares may be fixed approximately at the following percentages :  Benelux : 36-4  Denmark : 12-1  Germany : 17-2  France : 10-1  Ireland : 2  Italy : 1  United Kingdom : 21-2 1 . From 1 July 1981 to 30 June 1982 the Common Customs Tariff duties on Dao wines presented, in the Community, in containers holding two litres or less , falling within subheadings ex 22.05 C I a) and ex 22.05 C II a) and originating in Portugal , shall be reduced to 10-1 ECU/hl and 11 »8 ECU/hl respectively, within the limits of a Community tariff quota of 2 000 hectolitres . 2 . The admission of Dao wines under the Community tariff quota referred to in paragraph 1 shall be conditional on production of a certificate of designation of origin corresponding to the specimen annexed hereto , endorsed by the Portuguese customs authorities . This certificate must be in accordance with Article 2 (2) to (4) of Regulation (EEC) No 1120/75 0). Whereas , in order to take into account import trends for the products concerned in the various Member States , the quota volume should be divided into two instalments , the first being allocated among the Member States and the second constituting a reserve to cover at a later date the requirements of Member States which have used up their initial quota shares ; whereas , in order to give importers in each Member State a certain degree of security, the first instalment of the Community quota should , under the present circumstances , be fixed at 75 % of the quota volume ; 3 . The wines in question are subject to compliance with the free-at-frontier reference price . The wines in question shall benefit from this tariff quota on condition that the provisions of Article 18 of Regulation (EEC) No 337/79 are complied with . Whereas the Member States' initial shares may be used up at different times ; whereas , in order to take this fact into acount and avoid any break in continuity, any Member State which has almost used up its initial share must draw an additional share from the reserve ; whereas this must be done by each Member State as and when each of ,its additional shares is almost entirely used up, and repeated as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this method of administration requires close cooperation between the Member States and the Commission, and the Commission must be in a position to monitor the extent to which the quota volume has been used up and inform the Member States thereof ; Article 2 1 . The tariff quota laid down in Article 1 shall be divided into two instalments . 2 . A first instalment of the quota shall be allocated among the Member States ; the shares , which subject to Article 5 shall be valid up to 30 June 1982, shall be as follows : Whereas if, at a given date in the quota period, a considerable quantity remains unused in any Member State , it is essential that that Member State should return a significant proportion to the reserve to prevent a part of the Community quota from remaining unused in one Member State when it could be used in others ; Benelux : Denmark : Germany : France : Ireland : Italy : 540 hectolitres 180 hectolitres 255 hectolitres 150 hectolitres 30 hectolitres 15 hectolitres  United Kingdom : 315 hectolitres 3 . The second instalment of the quota, amounting to 515 hectolitres , shall constitute the reserve . Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation relating to the administration of the quota shares allocated to that economic union may be carried out by any one of its members , 0) OJ No L 111 , 30 . 4 . 1975 , p . 19 . 22 . 7 . 81 Official Journal of the European Communities No L 202/27 Article 3 and charged against the Community quota , and of any quantities of the initial shares returned to the reserve .1 . If 90 % or more of a Member State's initial share as specified in Article 2 (2), or of that share minus the portion returned to the reserve, where Article 5 is applied , has been used up, that Member State shall without delay, by notifying the Commission, draw a second share equal to 15 % of its initial share, rounded up where necessary to the next unit, to the extent permitted by the amount of the reserve . Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Article 2 and 3 and shall , as soon as it has been notified, inform each State of the extent to which the reserve has been used up . 2 . If, after its initial share has been used up, 90 % or more of the second share drawn by a Member State has been used up, that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 7 ¢ 5 % of its initial share , rounded up where necessary to the next unit . It shall , not later than 5 April 1982 , inform the Member States of the amount in the reserve after quantities have been returned thereto pursuant to Article 5 . The Commission shall ensure that the drawing which uses up the reserve is limited to the balance available and, to this end, shall specify the amount thereof to the Member State which makes the last drawing. 3 . ' If, after its second share has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall, in accordance with the same conditions, draw a fourth share equal to the third . This process shall continue until the reserve is used up . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares smaller than those fixed in those paragraphs if there is reason to believe that they might not be used up . It shall inform the Commission of its reasons for applying this paragraph . Article 7 1 . The Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares of the Community quota . Article 4 2 . The Member States shall ensure that importers of the said products established in their territory have free access to the shares allocated to them.Each of the additional shares drawn pursuant toArticle 3 shall be valid until 30 June 1982 . Article 5 3 . The extent to which a Member State has used up its share shall be determined on the basis of the imports of the goods in question entered with customs authorities for free circulation .Member States shall return to the reserve , not later than 1 April 1982, the unused portion of their initial share which, on 15 March 1982, is in excess of 20 °/o of the initial volume. They may return a larger quantity if there are grounds for believing that this quantity may not be used . Each Member State shall , not later than 1 April 1982 , notify the Commission of the total quantities of the said goods imported up to 15 March 1982 inclusive Article 8 At the request of the Commission , Member States shall inform it of imports actually charged against their shares . No L 202/28 Official Journal of the European Communities 22 . 7 . 81 Article 9 Article 10 The Member States and the Commission shall cooperate closely in order to ensure that this Regu ­ lation is complied with . This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 July 1981 . For the Council The President Lord CARRINGTON BILAG  ANHANG  ANNEX  ANNEXE  ALLEGATO  BIJLAGE 2. NÃ ºmero  Nummer  Nummer  Number  NumÃ ©ro  Numero  Nummer 00000 1 . Exportador  EksportÃ ¸r  AusfÃ ¼hrer  Exporter  Expor ­ tateur  Esportatore  Exporteur : 3 . FederaÃ §Ã £o dos vinicultores do DÃ £o VISEU 4. Destinatario  Modtager  EmpfÃ ¤nger  Consignee  Destinataire  Destinatario  Geadresseerde : 5 . CERTIFICADO DE DENOMINAÃ Ã O DE ORIGEM CERTIFIKAT FOR OPRINDELSESBETEGNELSE BESCHEINIGUNG DER URSPRUNGSBEZEICHNUNG CERTIFICATE OF DESIGNATION OF ORIGIN CERTIFICAT D'APPELLATION D'ORIGINE CERTIFICATO DI DENOMINAZIONE DI ORIGINE CERTIFICAAT VAN BENAMING VAN OORSPRONG 6. Meio de transporte  Transportmiddel  BefÃ ¶rderungsmittel  Means of transport  Moyen de transport  Mezzo di trasporto  Vervoermiddel : 7 . VINHO DÃ O DÃ O-VIN DÃ O-WEIN DÃ O-WINE VIN DÃ O VINO DÃ O DÃ OWIJN 8. Local de desembarque  Losningssted  Entladungsort  Place of unloading  Lieu de dÃ ©chargement  Luogo di sbarco  Plaats van lossing : 9 . Marcas e nÃ ºmeros , quantidade e qualidade das vasilhas MÃ ¦rker og numre , kollienes antal og art Zeichen und Nummern , Anzahl und Art der PackstÃ ¼cke Marks and numbers , number and kind of packages Marques et numÃ ©ros , nombre et nature des colis Marca e numero , quantitÃ e natura dei colli Merken en nummers , aantal en soort der colli 10 . Peso bruto BruttovÃ ¦gt Rohgewicht Gross weight Poids brut Peso lordo Brutogewicht 11 . Litros Liter Liter Litres Litres Litri Liter 12. Litros (por extenso)  Liter (i bogstaver)  Liter ( in Buchstaben)  Litres ( in words)  Litres (en lettres)  Litri ( in lettere) - Liter (voluit ) : 13 . Visto do organismo emissor  PÃ ¥tegning fra udstedende organ  Bescheinigung der erteilenden Stelle  Certificate of the issuing authority  Visa de l'organisme Ã ©metteur  Visto dell'organismo emittente  Visum van de instantie van afgifte : 14 . Visto da alfÃ ¢ndega  Toldstedets attest  Sichtvermerk der Zollstelle  Customs stamp  Visa de la douane  Visto della dogana  Visum van de douane Certificamos que o vinho descrito neste certificado Ã © vinho produ ­ zido na regiÃ £o demarcada do vinho DÃ £o e considerado pela legis ­ laÃ §Ã £o portuguesa autÃ ªntico VINHO DÃ O (Vd. traduÃ §Ã £o no n ° 15  OversÃ ¦ttelse se nr. 15  Ã bersetzung siehe Nr . 15  See the translation under No 15  Voir traduction au n ° 15  Vedi tradu ­ zione al n . 15  Zie voor vertaling nr . 15) 15 . Det bekrÃ ¦ftes , at vinen , der er nÃ ¦vnt i dette certifikat , er fremstillet i et afgrÃ ¦nset dyrkningsomrÃ ¥de af DÃ £o-vin omrÃ ¥det og ifÃ ¸lge portugisisk lovgivning er berettiget til oprindelsesbetegnelsen : »DÃ O «. Wir bestÃ ¤tigen , daÃ  der in dieser Bescheinigung bezeichnete Wein im abgegrenzten Anbaugebiet von Dao-Wein gewonnen wurde und ihm nach portugiesischem Gesetz die Ursprungsbezeichnung DÃ O" zuerkannt wird . We hereby certify that the wine described in this certificate is wine produced within the demarcated region of DÃ £o wine and is considered by Portuguese legislation as entitled to the designation of origin 'DÃ O '. Nous certifions que le vin dÃ ©crit dans ce certificat a Ã ©tÃ © produit dans la rÃ ©gion dÃ ©limitÃ ©e du vin DÃ £o et est reconnu , suivant la loi portugaise , comme ayant droit Ã la dÃ ©nomination d'origine «DÃ O ». Si certifica che il vino descritto nel presente certificato e un vino prodotto nella regione delimitata del vino DÃ £o ed Ã ¨ riconosciuto , secondo la legge portoghese come avente diritto alla denominazione di origine «DÃ O ». Wij verklaren dat de in dit certificaat omschreven whn is vervaardigd in het afgebakend gebied van DÃ £owijn en dat volgens de Portugese wetgeving de benaming van oorsprong DAO" erkend wordt . 16 . C ) ( 1 ) Espaco reservado para outras especificasÃ µes do pais exportador. ( 1 ) Rubrik forbeholdt eksportlandets andre angivelser. ( i ) Diese Nummer ist weiteren Angaben des Ausfuhrlandes vorbehalten . P ) Space reserved for additional details given in the exporting country . ( 1 ) Case rÃ ©servÃ ©e pour d'autres indications du pays exportateur . ( 1 ) Spazio riservato per altre indicazioni del paese esportatore . ( 1 ) Ruimte bestemd voor andere gegevens van het land van uitvoer .